

SECOND AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
(hereinafter referred to as this “Amendment”), dated as of March 9, 2020, is
executed by and among,


MISTRAS GROUP, INC., a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, having its principal office
located at 195 Clarksville Road, Princeton Junction, New Jersey 08550
(hereinafter referred to as the “Borrower”),


AND


QUALITY SERVICES LABORATORIES, INC., a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, having
its principal office located at 195 Clarksville Road, Princeton Junction, New
Jersey 08550 (hereinafter referred to as “QSL”),
AND
MISTRAS INTERNATIONAL HOLDINGS INC., a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, having
its principal office located at 195 Clarksville Road, Princeton Junction, New
Jersey 08550 (hereinafter referred to as “MIH”)
AND
WEST PENN NON-DESTRUCTIVE TESTING, LLC, a limited liability company duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania, having its principal office located at 195
Clarksville Road, Princeton Junction, New Jersey 08550 (hereinafter referred to
as “West Penn”, and hereinafter QSL, MIH, and West Penn shall be collectively
referred to as the “Guarantors” and sometimes individually referred to as a
“Guarantor”),
AND
BANK OF AMERICA, N.A., a national banking association duly organized and validly
existing under the laws of the United States of America, having an office
located at 194 Wood Avenue South, Iselin, New Jersey 08830, in its capacity as a
Lender and the letter of credit issuer (hereinafter referred to as “Bank of
America”),


AND


THOSE OTHER LENDERS SIGNATORY HERETO (hereinafter said lenders, together with
Bank of America, shall be sometimes individually referred to as a “Lender” and
collectively referred to as the “Lenders”),


AND


BANK OF AMERICA, N.A., a national banking association duly organized and validly
existing under the laws of the United States of America, having an office
located 194 Wood Avenue South, Iselin, New Jersey 08830, in its capacity as
administrative agent for the Lenders (hereinafter referred to as the
“Administrative Agent”).
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]
US_ACTIVE-151529447

--------------------------------------------------------------------------------



W I T N E S S E T H:


        WHEREAS, pursuant to the terms, conditions, and provisions of that
certain Fifth Amended and Restated Credit Agreement dated December 13, 2018,
executed by and among, inter alia, the Borrower, as borrower, the Lenders, as
lenders, Bank of America, as letter of credit issuer, and the Administrative
Agent, as administrative agent (hereinafter referred to as the “Original Credit
Agreement”), as such Original Credit Agreement was amended and modified by that
certain First Amendment to Fifth Amended and Restated Credit Agreement dated
October 11, 2019, executed by and among, inter alia, the Borrower, as borrower,
the Lenders, as lenders, Bank of America, as letter of credit issuer, and the
Administrative Agent, as administrative agent (hereinafter referred to as the
“First Amendment”, and hereinafter the Original Credit Agreement, as amended and
modified by the First Amendment, shall be referred to as the “Credit
Agreement”), the Lenders made available to the Borrower (a) a five (5) year
senior secured amended and restated revolving credit facility in the aggregate
maximum principal amount of up to US$300,000,000.00 (hereinafter referred to as
the “Revolving Credit Facility”), which Revolving Credit Facility includes (i) a
US$20,000,000.00 sublimit for the issuance of standby and commercial letters of
credit and (ii) a US$100,000,000.00 sublimit for multicurrency borrowings in
readily available and freely transferable and convertible currencies, including,
but not limited to, Euros, Pounds Sterling, Canadian Dollars, and Japanese Yen,
all to be made available to the Borrower for working capital and other lawful
corporate purposes, and (b) a five (5) year senior secured term loan facility in
the aggregate original principal amount of US$100,000,000.00 (hereinafter
referred to as the “Term Loan Facility”, and hereinafter the Revolving Credit
Facility and the Term Loan Facility shall be collectively referred to as the
“Credit Facilities”); and


        WHEREAS, capitalized terms used herein but not otherwise expressly
defined herein shall have the same meanings when used herein as assigned and
ascribed to said terms in the Credit Agreement; and


        WHEREAS, pursuant to the terms, conditions, and provisions of that
certain Fifth Amended and Restated Guaranty Agreement dated December 13, 2018,
executed by the Guarantors, as guarantors, in favor of the Administrative Agent,
for the benefit of the Lenders (hereinafter referred to as the “Guaranty”), the
Guarantors guarantied the payment and performance of all of the obligations of
the Borrower owed to the Administrative Agent and the Lenders under the Credit
Agreement and the other Loan Documents (hereinafter collectively referred to as
the “Loan Documents”); and


        WHEREAS, the parties hereto have agreed to amend and modify the terms,
conditions, and provisions of the Credit Agreement, and the other Loan
Documents, pursuant to the terms, conditions, and provisions of this Amendment
for the purposes more fully set forth and described herein; and


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMOUNTS OUTSTANDING UNDER THE CREDIT FACILITIES;
APPLICABLE RATE AND PRICING LEVEL


        1.1 Amounts Outstanding under the Revolving Credit Facility. There is,
as of March 3, 2020, due and owing on the Revolving Credit Facility (a) the
principal amount of US$149,044,940.00, consisting of (i) Revolving Loans in the
aggregate principal amount of US$145,300,000.00, and (ii) issued and outstanding
Letters of Credit in the aggregate stated amount of US$3,744,940.00, and (b) the
principal amount of €8,000,000.00 consisting of Revolving Loans, in the case of
each of the foregoing together with unpaid accrued interest, fees, costs and
expenses due and owing to the Lenders under the
2
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------



Credit Agreement, all without offset, defense or counterclaim, all of which are
hereby expressly waived by the Borrower and the Guarantors as of the date
hereof. As of such date, there were no amounts due and owing to the Lenders in
connection with any unreimbursed draws on any Letter of Credit.


        1.2 Amount Outstanding under the Term Loan Facility. There is, as of
March 3, 2020, due and owing on the Term Loan Facility the principal amount of
US$95,000,000.00, together with unpaid accrued interest, fees, costs and
expenses due and owing to the Lenders under the Credit Agreement, all without
offset, defense or counterclaim, all of which are hereby expressly waived by the
Borrower and the Guarantors as of the date hereof.


        1.3 Applicable Rate; Pricing Level. The Borrower hereby acknowledges and
agrees that as of March 9, 2020, the Applicable Rate in effect from the date of
this Amendment until receipt of the Compliance Certificate for the period ended
December 31, 2019, shall be determined based upon Pricing Level 6.


ARTICLE II
AMENDMENTS TO CREDIT AGREEMENT


2.1 New Defined Terms in Section 1.01 of the Credit Agreement. The following new
defined terms “Adjustment”, “Affected Financial Institution”, “LIBOR Successor
Rate”, “LIBOR Successor Rate Conforming Changes”, “Relevant Governmental Body”,
“Resolution Authority”, “Scheduled Unavailability Date”, “SOFR”, “SOFR-Based
Rate”, “Term SOFR”, “UK Financial Institution” and “UK Resolution Authority” are
hereby inserted into Section 1.01 of the Credit Agreement as follows:


“”Adjustment” has the meaning specified in Section 3.03.


““Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“LIBOR Successor Rate” has the meaning specified in Section 3.03.


“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).


“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.


3
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------



“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.




“Scheduled Unavailability Date” has the meaning specified in Section 3.03.


“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.


“SOFR-Based Rate” means SOFR or Term SOFR.


“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.
        
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


2.2 Amendments to Definitions of “Applicable Rate”, “Bail-In Action”, “Bail-In
Legislation”, and “Write-Down and Conversion Powers” in Section 1.01 of the
Credit Agreement. The defined terms “Applicable Rate”, “Bail-In Action”,
“Bail-In Legislation”, and “Write-Down and Conversion Powers” set forth in
Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:


““Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Funded Debt Leverage Ratio, as set forth in the most
recent Compliance Certificate received by Administrative Agent pursuant to
Section 6.02(a):


4
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------




Pricing Level
Funded Debt
Leverage Ratio
LIBOR Margin
Base Rate
Margin


Revolving
Commitment Fee


SBLC Fee/
Comm’l L/C Fee
1≤ 1.00:1100.0 bps-125.0 bps20.0 bps100.0 bps2> 1.00:1 but ≤ 1.50:1125.0
bps-100.0 bps20.0 bps125.0 bps3> 1.50:1 but ≤ 2.00:1137.5 bps-87.5 bps25.0
bps137.5 bps4> 2.00:1 but ≤ 2.75:1150.0 bps-75.0 bps30.0 bps150.0 bps5> 2.75:1
but ≤ 3.25:1175.0 bps-37.5 bps35.0 bps175.0 bps6> 3.25:1 but ≤ 3.75:1200.0
bps-37.5 bps35.0 bps200.0 bps7> 3.75225.0 bps-37.5 bps35.0 bps225.0 bps



Any increase or decrease in the Applicable Rate resulting from a change in the
Funded Debt Leverage Ratio shall become effective as of the first (1st) Business
Day of the month immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with Section 6.02(a), then
Pricing Level 7 shall apply as of the first Business Day of the month following
the date such Compliance Certificate was required to have been delivered until
the first Business Day of the month immediately following the delivery of such
Compliance Certificate. In addition, at all times while the Default Rate is in
effect, the highest rate set forth in each column of the Applicable Rate shall
apply. Finally, if the sum of the Base Rate plus the Applicable Rate shall ever
be less than zero, such sum shall be deemed to be zero for all purposes under
this Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
5
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------



2.3. Amendment to Section 2.15(a)(iv) of the Credit Agreement. The existing
Section 2.15(a)(iv) of the Credit Agreement is hereby deleted in its entirety
and the following new Section 2.15(a)(iv) is hereby inserted in its place and
stead as follows:


“(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitments) but only to the extent that (x) the conditions set forth in Section
4.02 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitments. Subject to the terms, conditions and
provisions of Section 10.23 of this Agreement, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.”


2.4 Amendment to Section 3.03 of the Credit Agreement. The existing Section 3.03
of the Credit Agreement is hereby deleted in its entirety and the following new
Section 3.03 is hereby inserted in its place and stead as follows:
“3.03. Inability to Determine Rates. Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:
(a) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(b) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or
(c) syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.03, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (i) one or
6
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------



more SOFR-Based Rates or (ii) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated (the
“Adjustment”; and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent shall have posted such proposed amendment to
all Lenders and the Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (i), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (ii), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.
In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement.”
2.5 Amendment to Section 6.12 of the Credit Agreement. In Section 6.12 of the
Credit Agreement, clause (b) is hereby deleted in its entirety and the following
new clause (b) is hereby inserted in its place and stead:


“(b) Maximum Funded Debt Leverage Ratio. Maintain, on a Consolidated basis, a
Funded Debt Leverage Ratio not exceeding the ratios set forth below:


7
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------




Test Period EndingMaximum Funded Debt Leverage RatioDecember 31, 2019, March 31,
2020, and June 30, 20204.00 –to– 1.0September 30, 20203.75 –to– 1.0December 31,
2020, and each March 31, June 30, September 30 and December 31 thereafter3.50
–to– 1.0



This ratio will be calculated at the end of each reporting period for which this
Agreement requires Borrower to deliver financial statements, using the results
of the twelve-month period ending with that reporting period.
Notwithstanding the foregoing terms, conditions and provisions of this Section
6.12 to the contrary, for the four (4) quarterly test dates immediately
following the date on which any purchase or other acquisition permitted by the
terms of Section 7.02(f) occurs, at Borrower’s election, the maximum permitted
Funded Debt Leverage Ratio may be temporarily increased to 4.00 -to- 1.0
(hereinafter such temporary increase shall be referred to as a “Temporary
Leverage Increase”), and then such maximum permitted ratio shall automatically
reduce down to 3.50 -to- 1.0 commencing with the fifth (5th) quarterly test date
immediately following the date on which said permitted acquisition occurred;
provided, however, (i) in no event shall Borrower be permitted to elect a
Temporary Leverage Increase more than two (2) times during the term of the
Credit Facilities, and (ii) with respect to the first (1st) exercise by the
Borrower after March 9, 2020 of a Temporary Leverage Increase following a
purchase or other acquisition permitted by Section 7.02(f), the Borrower shall
be obligated to obtain the prior express written consent of the Required Lenders
(which consent may be granted or withheld by the Required Lenders in their sole
and absolute discretion).
2.6 Amendment to Section 7.02(f) of the Credit Agreement. The following new
paragraph is hereby inserted into the end of Section 7.02(f) of the Credit
Agreement as follows:


“Notwithstanding the foregoing terms, conditions and provisions of this Section
7.02(f) to the contrary, in addition to the terms, conditions and provisions of
Section 7.02(f), the following additional terms, conditions and provisions shall
apply to any acquisitions or purchases made pursuant to the terms, conditions
and provisions of Section 7.02(f) prior to April 1, 2021:
        (1) the total consideration with respect to the purchases or
acquisitions in the aggregate shall not exceed $5,000,000.00; and
        (2) prior to the first (1st) of any such purchase or acquisition, the
Borrower shall have demonstrated a Funded Debt Leverage Ratio of not greater
than 3.0 –to– 1.0 for two (2) consecutive fiscal quarters immediately prior to
said purchase or acquisition.”
2.7 Amendment to Section 10.23 of the Credit Agreement. The existing Section
10.23 of the Credit Agreement is hereby deleted in its entirety and the
following new Section 10.23 is hereby inserted in its place and stead as
follows:


8
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------



“10.23  Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an Affected Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:


        (a) the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender that is an Affected Financial Institution;
and


        (b) the effects of any Bail-in Action on any such liability, including,
if applicable:


        (i) a reduction in full or in part or cancellation of any such
liability;


        (ii) a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or
        
        (iii) the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of the applicable
Resolution Authority.”


ARTICLE III
CONDITIONS TO EFFECTIVENESS


3.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (hereinafter referred to as the “Amendment Effective Date”)
upon satisfaction of the following conditions (in each case, in form and
substance reasonably acceptable to the Administrative Agent) on or prior to the
Amendment Effective Date:


(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Loan Parties, the Lenders and the
Administrative Agent.


(b) Default. As of the Amendment Effective Date, no Default or Event of Default
shall exist.


(c) Fees and Expenses.


9
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------



(i) The Administrative Agent shall have received from the Borrower, for the
account of each Lender signing this Amendment on or before the Amendment
Effective Date, an amendment fee in an amount equal to ten (10) basis points on
the Commitment of each such consenting Lender.


(ii) The Administrative Agent shall have received from the Borrower such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby and Administrative Agent’s counsel shall have
received from the Borrower payment of all outstanding fees and expenses
previously incurred and all fees and expenses incurred in connection with this
Amendment, including, without limitation, the fees, costs, and expenses of Reed
Smith LLP.


(d) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.




ARTICLE IV
MISCELLANEOUS


4.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended and modified by this Amendment. Except as
specifically amended hereby or otherwise agreed, the Credit Agreement is hereby
ratified and confirmed and shall remain in full force and effect according to
its terms.


4.2 FATCA. Borrower hereby certifies to the Administrative Agent and the Lenders
that the obligations of the Borrower set forth in the Credit Agreement, as
modified by this Amendment, qualify as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).  From and after the
effective date of this Amendment, the Borrower shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related interest, penalties and expenses, including,
without limitation, Taxes and the fees, charges and disbursements of any counsel
for any of the foregoing, arising in connection with the Administrative Agent’s
treating, for purposes of determining withholding Taxes imposed under the
Foreign Account Tax Compliance Act (FATCA), the Credit Amendment as qualifying
as a “grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).  The Borrower’s obligations hereunder shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all of the Obligations.


4.3 Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants as follows:


(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment;


10
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------



(b) This Amendment has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligation, enforceable
in accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity);


(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance of this
Amendment by such Loan Party;


(d) The representations and warranties set forth in Article V of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date);


(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default;


(f) Intentionally omitted; and


(g) The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.


4.4 Reaffirmation of Obligations. Each Loan Party hereby ratifies the Credit
Agreement and each other Loan Document and acknowledges and reaffirms (a) that
it is bound by all terms of the Credit Agreement and each other Loan Document
applicable to it and (b) that it is responsible for the observance and full
performance of its respective Obligations.


4.5 Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.


4.6 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.


4.7 Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.


4.8 Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


4.9 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this
11
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------



Agreement. Without limiting the foregoing, upon the request of any party, such
fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.


4.10 No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.


4.11 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


4.12 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


4.13 General Release. In consideration of the Administrative Agent’s willingness
to enter into this Amendment, on behalf of the Lenders, each Loan Party hereby
releases and forever discharges the Administrative Agent, the L/C Issuer, the
Lenders and the Administrative Agent’s, the L/C Issuer’s and each Lender’s
respective predecessors, successors, assigns, officers, managers,
directors, employees, agents, attorneys, representatives, and affiliates
(hereinafter all of the above collectively referred to as the “Bank Group”),
from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, including, without limitation, all claims, demands, and causes of
action for contribution and indemnity, whether arising at law or in equity,
whether known or unknown, whether liability be direct or indirect, liquidated or
unliquidated, whether absolute or contingent, foreseen or unforeseen, and
whether or not heretofore asserted, which any Loan Party may have or claim to
have against any of the Bank Group in any way related to or connected with the
Loan Documents and the transactions contemplated thereby.


4.14 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 10.14 and 10.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






12
[SECOND AMENDMENT TO FIFTH AMENDED
AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------



        IN WITNESS WHEREOF: the parties hereto have caused this Amendment to be
duly executed as of the date first above written.
             BORROWER:
MISTRAS GROUP, INC., as Borrower




By:_____________________________
        Edward J. Prajzner
        Senior Vice President, Chief Financial Officer
        and Treasurer


GUARANTORS:


QUALITY SERVICES LABORATORIES, INC., a Delaware corporation


By:_____________________________
        Edward J. Prajzner
        Vice President and Treasurer




MISTRAS INTERNATIONAL HOLDINGS INC., a Delaware corporation


By:_____________________________
        Edward J. Prajzner
        Vice President and Treasurer




WEST PENN NON-DESTRUCTIVE TESTING, LLC, a Pennsylvania limited liability company


By:_____________________________
        Edward J. Prajzner
        Vice President and Treasurer






SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Administrative Agent


By:_____________________________
Name:
Title:


BANK OF AMERICA, N.A., as a Lender and as the
L/C Issuer


By:_____________________________
Name:
Title:


JPMORGAN CHASE BANK, N.A., as a Lender


By:_____________________________
Name:
Title:


KEYBANK NATIONAL ASSOCIATION, as a Lender


By:_____________________________
Name:
Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:_____________________________
Name:
Title:


TD BANK, NATIONAL ASSOCIATION, as a Lender




By:_____________________________
Name:
Title:




[END OF SIGNATURE PAGES]




SIGNATURE PAGE TO SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT

